Citation Nr: 9915662	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-33 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran serviced on active duty from June 1952 to June 
1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

There is no competent evidence linking the veteran's current 
hearing loss disability to disease or injury in service.


CONCLUSION OF LAW

The claim of service connection for a hearing loss disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss is due to his 
service.  Specifically, he alleged that his hearing loss is 
due to loss of his earplugs and exposure to rapid fire from 
5-inch cannons, for three years, while he was on board the 
USS Bennington, an aircraft carrier.  

The veteran is competent to report noise exposure during 
service.  However, there is no evidence that he served in 
combat, therefore 38 U.S.C.A. § 1154 (West 1991) does not 
apply.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence including that pertinent 
to service establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1998).  Service connection for 
organic diseases of the nervous system may be granted if 
manifest to a compensable degree within 1 year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  However, the 
veteran is under an obligation to establish a well-grounded 
claim.  

In order for a claim to be well grounded there must be a 
medical diagnosis of a current disability, incurrence or 
aggravation of disease or injury in-service and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
A claimant would not meet his burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

During service the veteran was seen for complaints of left 
ear drainage in December 1952 and possible otitis media in 
January 1953.  In June 1954 he complained that the left ear 
was plugged.  On examination, the ear appeared normal.  The 
June 1956 transfer examination disclosed that the ears and 
drums were normal.  Acuity was 15/15 for spoken and whispered 
voice.  The Court has accepted that 15/15 is normal.  See 
Sanchez v. Derwinski, 2 Vet. App. 330 (1992) and Shogren v. 
Brown, 7 Vet. App. 14 (1994).

In 1993 VA audiometric examinations disclosed findings 
consistenet with hearoing loss disability.  38 C.F.R. § 3.385 
(1998).  This case is void of medical opinions linking the 
hearing disability to the veteran's military service.  The 
examining audiologists did not express an opinion as to 
whether the veteran's current hearing disability was related 
to noise trauma, including exposure to 5-inch cannons, during 
service.  Although he reported that he had hearing loss 
during and after service, his statements are insufficiently 
precise to establish continuity of symptomatology.  The 
service medical records show complaints of left ear drainage, 
possible left ear otitis media, and complaints of a plugged 
left ear during service but the veteran's hearing was normal 
on his separation examination in June 1956.  In addition, the 
veteran did not present competent medical evidence of a 
hearing loss between separation from service and 1993, the 
earliest audiological consultation of record.  The veteran's 
assertion that he has had hearing loss since service is 
refuted by the normal findings at separation.  

The record establishes that the veteran has reported a 
history of hearing loss since service to examiners.  In 1993, 
he reported progressive fluctuating loss since cannon fire.  
In 1998, he reported a history of inservice noise exposure 
and a history of sensorineural hearing loss since the Korean 
War.  He also reported that an earplug had fallen out prior 
to firing a naval gun.   Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grovttveit 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette (as to determination of 
well groundedness) and Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (as to determination of whether evidence is "new 
and material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The record also contains negative evidence.  In July 1998 
there was an impression that there was a large 
encephalomalacic defect seen in the left cerebellum with 
demyelination changes seen diffusely throughout the brain 
substance and involving the brain stem specifically within 
the region of the nuclei for the 8th cranial nerve, which 
could explain the patient's symptoms.  Although the statement 
is not definitive, it tends to refute the assertion that 
hearing loss is due to noise exposure.  

The veteran's representative has asserted that the veteran 
has presented a well-grounded claim triggering the duty to 
assist the veteran in developing his claim.  In the 
alternative the representative contends that the RO did not 
follow the provisions of M21-1.  

The Board notes that under 38 U.S.C.A. § 5103(a) the VA is 
obligated to advise claimants of the evidence necessary to 
complete his application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  This obligation was successfully completed by RO in 
its statement of the case.  

The etiology of the current hearing loss disability is a 
medical question that must be resolved by a professional.  
The veteran had the duty to establish a well-grounded claim 
and he has not provided such opinion.  As there is no 
competent evidence linking the post service hearing 
disability to disease or injury during service, the claim is 
not well grounded and service connection is denied.  Absent a 
well-grounded claim there is no duty to assist.  In addition, 
there is no indication of any outstanding evidence or other 
defect in development.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

